Case 8:19-cv-00809-JLS-KES Document 23 Filed 12/27/19 Page 1 of 2 Page ID #:138



  1
  2
  3
  4                                                                         JS-6
  5
  6
  7
  8
  9
                            UNITED STATES DISTRICT COURT
 10
                           CENTRAL DISTRICT OF CALIFORNIA
 11
 12   PETER ALBRECHT, individually and                Case No. 8:19-cv-00809-JLS-KES
      on behalf of all others similarly situated,
 13
                                                      ORDER GRANTING JOINT
                          Plaintiff,
 14                                                   STIPULATION TO DISMISS
                   vs.
 15
      HOMEADVISOR, INC. d/b/a
 16   HOMEADVISOR.COM, INC.,
 17                       Defendant.
 18
 19
            Based on the Parties’ joint stipulation to dismiss pursuant to Fed. R. Civ. P.
 20
      41(a)(1)(A)(ii), the Court orders as follows:
 21
            1.     The above-captioned action is dismissed in its entirety with prejudice
 22
      as to Plaintiff’s individual claims and without prejudice as to the claims of the
 23
      putative class members;
 24
            ///
 25
            ///
 26
            ///
 27
            ///
 28
                                                                                        ORDER
                                                                         8:19-CV-00809-JLS-KES
Case 8:19-cv-00809-JLS-KES Document 23 Filed 12/27/19 Page 2 of 2 Page ID #:139



  1
            2.    Notice of dismissal is not required to members of the putative class;
  2
            3.    The Parties shall bear their own fees and costs.
  3
  4
            IT IS SO ORDERED.
  5
  6
      Dated: December 27, 2019
  7
                                            Honorable Josephine L. Staton
  8
                                            UNITED STATES DISTRICT JUDGE
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                                      ORDER
                                               2                       8:19-CV-00809-JLS-KES
